In addition to the reasons stated in the foregoing opinion, the decree appealed from should also be affirmed because injunction was not, as I see it, the proper remedy. If the property was lawfully and constitutionally embraced within the City limits, the Constitution requires the municipality to tax it, along with all other non-exempt property, at an "equal and uniform rate" and upon a "just valuation." Art. IX, Sections 1 and 5, of Constitution. If not lawfully included within, or annexed to the city, the only method of ousting the municipal power thereover is by quo warranto. State v. City of Sarasota, 92 Fla. 563,109 So. 473; State v. City of Stuart, 97 Fla. 69, 120 So. 335. Injunction does not lie to test the legal existence of a corporate franchise. McDonald v. Rehrer, 22 Fla. 198; Bateman v. Fla. Commercial Company, 26 Fla. 423, 8 So. 51; Crawford v. Bradford,23 Fla. 406, 7 Encyc. *Page 88 
Pldg. and Prac. 416; Enterprise v. State, 29 Fla. 128, 10 So. 740. If the attack is not upon the legality of the inclusion of the property within the City, not upon the existence of the power
to tax, but upon the unjust and illegal exercise of that power, injunction might lie. That part of the opinion, relied upon by appellant, contained in the case of State v. City of Avon Park,108 Fla. 641, 149 So. 409, even if it means what appellant says it does, was, in my judgment, not necessary to the decision of that case, and hence dicta.